Title: The American Commissioners to Musco Livingston, 31 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Livingston, Musco


Sir
Passi Aug. 31. 1778
We are favoured with yours of the 24, and are not able to give you any certain Directions concerning the Duties upon C. Tucker’s Prizes. We have heretofore taken a great deal of Pains concerning the Subject of Prizes, and the Duties which must be paid upon them. Mr. Schweighauser of Nantes has obtained, as We understand, from M. Necker, a List of the Duties that must be paid, untill a general Regulation can be made. M. De Sartine has for some Time been employd in preparing a system of Regulations, concerning Prises and Prisoners, which We expect every day to see determind by public Authority. We shall write to Mr. Schweighauser on the Subject, and must refer you to him for the present, and are &c.
Mr Livingston at Nantes.
